DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants' arguments, filed October 31, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 7, 14, 17, 27 and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (WO 2005/058367). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed May 31, 2022 and those set forth herein.
Claim 7 has been amended to specify all but the number of repeating alkylene oxide monomers. The non-alkylene oxide portion of the molecule corresponds to mexiletene which is taught by Bentley et al. (see structure at top of p 5 of the May 31, 2022 Office Action).

Applicants traverse this rejection on the grounds that objective evidence of non-obvious is present in the examples of the instant application. It is believed that the claimed compounds retain at least some degree of lidocaine activity while also exhibiting a decrease in metabolism. While the Examiner asserted that a person of ordinary skill in the art would reasonably expect retention of the activity of the parent compound in the conjugate, Bentley states a belief of even very small differences in the number of monomers between conjugates can provide relatively large differences in properties such as pharmacological activity, metabolism, oral bioavailability, biological membrane crossing rates, solubility and others (¶ [0084]). Thus one of ordinary skill in the art would not have a reasonable expectation of success in the prepared compounds retaining the activity of the parent compound or that certain numbers of monomers would have exhibited increased analgesic effectiveness compared to unmodified lidocaine. Objective evidence of the claimed mexiletene conjugates over lidocaine has been provided.
These arguments are unpersuasive. Please note a typographical error on p 9 of the previous Office Action with the word “not” inadvertently omitted and the relevant section should read “[t]herefore, the person of ordinary skill in might not be able to exactly predict the properties”, in line with the previous statement as to the lack of complete predictability of the exact effects of oligomer linker length. The preparation of PEG conjugates using linkers of varying lengths is known and is the subject matter of Bentley et al. The cited statement from Bentley does not indicate that such compounds cannot be prepared and while the exact level of each of those various properties might not be completely predictable a priori for a particular compound, the person of ordinary skill in the art would reasonably expect that drugs conjugated to various lengths of PEG such as those claimed by the instant claims can be prepared. The prepared compounds would reasonably be expected to have some level of activity even if the exact properties of a particular conjugate could not be precisely predicted beforehand and does not mean that there is no reasonable expectation of success. 
Applicants also argue that using lead compound analysis, there is insufficient evidence that would lead one to select mexiletine as the starting point for modification. Given the varied structures even with the small molecules disclosed, Bentley is still not an all-encompassing list of possible small molecule drugs. The Office has not provided or pointed to any reason for selecting mexiletine from amongst those compounds and modifying along the lines of the presently claimed compounds. Bentley also fails to provide any particular guidance for specific attachment or attachment points of the presently claimed poly(alkylene oxide) linker or describe the specific compound as presently claimed. 
These arguments are unpersuasive. While lead compound analysis is one manner in which obviousness can be evaluated, it is not the only way in which obviousness can be demonstrated for a claimed compound. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). The goal of Bentley is not taking a known small molecule with known activity, e.g., an antibiotic, and altering the structure to produce other, structurally distinct compounds with that same activity. Rather, Bentley alters drugs of known structure such as the explicitly disclosed small molecule drug mexiletene by conjugation to a water-soluble oligomer to reduce the biological membrane crossing rate of that small molecule drug compared with that small molecule drug lacking the attached water-soluble oligomer (e.g., abstract). Between the person of ordinary skill in the art also possessing ordinary creativity and that subject matter which is well known need not be described in detail in the specification (see MPEP 2163(II)(A)(3)), Bentley need not explicitly teach where to attach the linker or provide an explicit teaching, suggestion or motivation to select mexiletene and the precise location at which to attach the linker in this molecule. When looking at mexiletene with the knowledge and creativity of the person of ordinary skill, a primary amine functional group would present itself as a possible spot for linkage, reinforced by the disclosure of Bentley as to nucleophiles such as amines on either the oligomer or small molecule can be used when forming the small molecule conjugate (¶ [0147]). While Bentley et al. does not explicitly disclose the claimed compounds, the implicit and explicit disclosure of Bentley et al. and the knowledge of the person of ordinary skill in the art renders obvious the compounds of the instant claims.
Applicants argues that even if there was a legitimate reason to modify the compounds of Bentley, the results of such modification was unpredictable since as shown in tables 3 and 4, Na blockage varied in a non-linear function over monomer chain length of 3 – 8 and Na blockage is considered to be a desirable feature of a drug and example 3 shows compounds with n = 5 to 8 would produce significantly more Na channel blocking than similar compounds having a different monomer chain length. The data in the specification shows that compounds as presently claimed showed an unexpected increase in %reduction in writhing as compared to unmodified lidocaine which indicates increased effectiveness as an analgesic.
These arguments are unpersuasive. For evidence of unexpected results to be persuasive, a comparison with the closest prior art that presents evidence of the unexpected results, in part established for stating what the expected results would be, that is reasonably commensurate in scope with the claims must be presented. No new data has been made of record in the instant case with the most recent response, with the same examples in the specification being cited. No additional explanation as to what the expected results would be or how a comparison between unmodified lidocaine, which would be expected to demonstrate different activity than unmodified mexiletene, is probative in determining the expected behavior of conjugates of mexiletene. The issues with the %reduction in writhing and sodium channel inhibition data was discussed in detail in the previous Office Action (see p 9 – 11 in particular) but the subsequent response does not address the issues that were raised by the Examiner. The issue remains that data for the two endpoints, mexiletene with 5 PEG monomers and 8 PEG monomers, has been presented with no comparison under the same test conditions with un-conjugated mexiletine and would be expected that lidocaine and mexiletene, while similar in structure to one another, would not have the exact same activity. The mere fact that the two compounds tested have different activity provides little evidence of probative value as no other compounds with linker lengths outside or even inside the claimed range were provided. The fact that the compounds do not behave identically would most likely be expected. For the sodium channel data, one data point is clearly labeled as ambiguous and the remaining data do not present a clear trend, particularly in absence of data lying outside the claimed range. On one hand, Applicant’s argue that even small changes in linker length result in there not being a reasonable expectation of success in even preparing such compounds, but then wish to use data from a limited number of compounds, only one of which lies outside the claimed range and data for one end point labels as ambiguous as being sufficiently predictable to provide objective evidence of benefit over the entire claimed range. Given the lack of additional evidence and/or explanation of the evidence that has been previously presented and addressed, the evidence of record in support of the alleged unexpected results in insufficient to outweigh the prima facie case of obviousness and the rejection is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618